Citation Nr: 0716782	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in May 2005.   

The veteran was scheduled for a Board hearing to take place 
in September 2006.  He failed to report for the hearing or 
show good cause for his failure to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he was assigned to the 19th 
combat engineers and the 577th combat engineers, and that 
most of his tour of duty was in Behn-Hoa, Vietnam.  He 
reported stressors that included encountering small arms 
fire, rocket fire, sniper fire, and mortar fire.  While on 
convoys, in addition to the aforementioned dangers, he 
alleges that that his company also got hit by mines.  He 
remembers one occasion where a driver was killed (though he 
cannot remember names).  He also recalls seeing dead Vietcong 
that were killed and put out for display.  

The Board acknowledges that the veteran's inability to 
remember names makes some of these stressors impossible to 
verify.  However, a search of unit records may verify that 
his unit came under various types of fire (including rocket 
and mortar attacks).  The veteran has provided his unit 
assignment (19th combat engineers and 577h combat engineers) 
and he has provided a specific enough date (July 1970).  

The RO should obtain the veteran's service personnel records.  
It should then forward the veteran's personnel records and 
stressor information to the U. S. Army and Joint Services 
Records Research Center (JSRCC) for verification.  

If the alleged stressor(s) can be verified, then a VA 
examination will be appropriate to address the question of a 
nexus between any current PTSD and a corroborated stressor. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records, and along with 
a summary of his alleged July 1970 
stressors (rocket attacks, mortar 
attacks, sniper fire, etc.), forward them 
to the U. S. Army and Joint Services 
Records Research Center (JSRCC) for 
verification.  JSRCC should be asked if 
the unit to which the veteran was 
assigned underwent attacks by the enemy 
in the approximate time period of July 
1970. 

2.  If, and only if, the RO determines 
that an in service stressor is 
corroborated, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   
  
3.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the claim is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




